DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites that “Q represents an acidic group,” however the specification gives no description of suitable acidic groups.  Furthermore, the specification lists several suitable compounds represented by Formula (2), specifically examples (2-1) to (2-10) none of which have 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US PGP 2019/0391504) in view of Ueda et al. (US PGP 2018/0024450).


    PNG
    media_image1.png
    146
    375
    media_image1.png
    Greyscale
.
In formula (2) R21 and R22 may be methyl groups ([0057] and [0060-61]).  Nakata further teaches that by utilizing the compound of formula (2) in the surface layer the denseness of a film comprising it may be improved thereby suppressing infiltration of moisture from the environment into the membrane ([0059]).  In addition, the compound of formula (2) is taught to have a low molecular weight and serves to supplement physical strength of the polymer thereby compensating for film strength and improving wear resistance ([0059]).  Nakata further teaches a ratio of a hole transporting compound to the compound of formula (2) of 50% by mass or more ([0063]).  Additionally, Nakata teaches that the charge generation layer comprise an oxytitanium phthalocyanine pigment ([0123]).  The charge transporting layer is taught to include triphenyl amine compounds ([0129]) such as compound (c) ([0174]) which reads on the formula recited by the Applicant in pending claim 7.  The photoreceptor just described is further taught to be used in a process cartridge and image forming apparatus with the limitations recited by the Applicant in pending claims 9-10 ([0151-160]).  Nakata does not teach a reactive metal oxide particle in the surface layer.
Ueda teaches a photoreceptor comprising a photosensitive layer and a surface protective layer formed thereon (Abstract).  The surface layer is taught to include the .

Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US PGP 2018/0024450) in view of JP 2000-206724.
Ueda teaches a photoreceptor comprising a photosensitive layer and a surface protective layer formed thereon (Abstract).  The surface layer is taught to include the product of a cured composition comprise a polymerizable compound and a reactive 
JP ‘724 teaches a photoreceptor comprising a photosensitive layer and a surface layer having excellent durability ([0011] and [0013]).   JP ‘724 teaches that the binder resin of the protective layer preferably includes a curable resin such as an acrylic resin 

    PNG
    media_image2.png
    195
    681
    media_image2.png
    Greyscale
.
JP ‘724 further teaches that the compound of the above chemical formula 4 may be reacted with the types of polyfunctional reactive monomers taught by Ueda (see Examples 4-6 of Ueda ([0064-66] and paragraphs [0054-58 of Ueda).  Therefore, as JP ‘724 teaches that adding the acrylic compound of chemical formula 4 to the protective layer of a photoreceptor improves the abrasion resistance, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized said acrylic compound of JP ‘724 in the protective surface layer of Ueda.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US PGP 2019/0391504) in view of Ueda et al. (US PGP 2018/0024450) as applied to claims 1-4 and 7-10 above, and further in view of Inagaki et al. (US PGP 2017/0090306).
The complete discussions of Nakata and Ueda above are included herein.  Nakata teaches the use of a titanyl phthalocyanine but does not teach the titanyl phthalocyanine recited by the Applicant in pending claim 6.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US PGP 2018/0024450) in view of JP 2000-206724 as applied to claims 1-5, 7-8 and 10 above, and further in view of Inagaki et al. (US PGP 2017/0090306).
The complete discussions of Ueda and JP ‘724 above are included herein.  Ueda teaches the use of a titanyl phthalocyanine but does not teach the titanyl phthalocyanine recited by the Applicant in pending claim 6.
Inagaki teaches a photoreceptor comprising a charge generating layer comprising a 2,3-butanediol adduct of titanyl phthalocyanine as the charge generating compound ([0081]).  Furthermore, Inagaki teaches that this particular phthalocyanine compound has high sensitivity and exhibits a large stabilizing effect when combined with a perylene compound ([0081]).  Additionally, Inagaki teaches that said .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US PGP 2018/0024450) in view of JP 2000-206724 as applied to claims 1-5, 7-8 and 10 above, and further in view of Shoshi et al. (US PGP 2003/0190540).
The complete discussions of Ueda and JP ‘724 above are included herein.  Ueda does not teach a process cartridge.
Shoshi teaches a process cartridge which is freely attachable and detachable from an electrophotographic imaging device comprising a photoconductor and at least one of a charging means, an image exposure means, a developing means for transferring an image and a cleaning means (p. 38 [0292]).  Since the process cartridge is freely detachable it will allow for easier access to various components of the apparatus and easier maintenance and reduced servicing costs.  Therefore, it would been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized said acrylic compound of JP ‘724 in the protective surface layer of Ueda and to have used the resulting photoreceptor in a process cartridge as taught by Shoshi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/855,035 in view of Ueda et al. (US PGP 2018/0024450). Copending Application ‘035 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’035 does not, however, teach the use of reactive metal oxide particles.   Ueda teaches a photoreceptor comprising a photosensitive layer and a surface protective layer formed thereon (Abstract).  The surface layer is taught to include the product of a cured composition comprise a polymerizable compound and a reactive metal oxide.  The metal oxide particle is taught to be zinc oxide, tin oxide or titanium oxide ([0068]) and is further taught to be surface modified with a reactive organic group ([0072]).  The reactive organic group is taught to be an acryloyl or methacryoyl group ([0074-112]).  The reactive organic group is taught to react with the polymerizable monomer that forms the binder resin of the surface layer in order to strengthen the protective layer and enhance the elastic deformation rate ([0024] and [0074]).  Furthermore, the metal oxide particles are taught to be present in the surface layer in an amount of 5 to 60 parts by volume based on 100 parts by volume of all monomers for forming the binder resin ([0168]).  As such, the content ratio of the monomers forming the binder resin to the metal oxide particles is 0.67 to 19 (95 parts monomers/5 parts metal oxide = 19 to 40 parts monomers/60 parts metal oxide = 0.67).  Therefore, as Ueda teaches that adding polymerizable metal oxide particles to a protective layer of a photoreceptor improves the strength and elastic deformation rate of said layer, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the reactive metal oxide particles of Ueda in the protective surface layer of Copending Application ’035.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/777,173 in view of Ueda et al. (US PGP 2018/0024450). Copending Application ‘173 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’173 does not, however, teach the use of melamine or acrylic particles.   Ueda teaches a photoreceptor comprising a photosensitive layer and a surface protective layer formed thereon (Abstract).  The surface layer is taught to include the product of a cured composition comprise a polymerizable compound and a reactive metal oxide.  The metal oxide particle is taught to be zinc oxide, tin oxide or titanium oxide ([0068]) and is further taught to be surface modified with a reactive organic group ([0072]).  The reactive organic group is taught to be an acryloyl or methacryoyl group ([0074-112]).  The reactive organic group is taught to react with the polymerizable monomer that forms the binder resin of the surface layer in order to strengthen the protective layer and enhance the elastic deformation rate ([0024] and [0074]).  Furthermore, the metal oxide particles are taught to be present in the surface layer in an amount of 5 to 60 parts by volume based on 100 parts by volume of all monomers for forming the binder resin ([0168]).  As such, the content ratio of the monomers forming the binder resin to the metal oxide particles is 0.67 to 19 (95 parts monomers/5 parts metal oxide = 19 to 40 parts monomers/60 parts metal oxide = 0.67).  Therefore, as Ueda teaches that adding polymerizable metal oxide particles to a protective layer of a photoreceptor improves the strength and elastic deformation rate of said layer, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the reactive metal oxide particles of Ueda in the protective surface layer of Copending Application ’173.
This is a provisional nonstatutory double patenting rejection.

s 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/785,333 in view of Ueda et al. (US PGP 2018/0024450). Copending Application ‘733 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’733 does not, however, teach the use of melamine or acrylic particles.   Ueda teaches a photoreceptor comprising a photosensitive layer and a surface protective layer formed thereon (Abstract).  The surface layer is taught to include the product of a cured composition comprise a polymerizable compound and a reactive metal oxide.  The metal oxide particle is taught to be zinc oxide, tin oxide or titanium oxide ([0068]) and is further taught to be surface modified with a reactive organic group ([0072]).  The reactive organic group is taught to be an acryloyl or methacryoyl group ([0074-112]).  The reactive organic group is taught to react with the polymerizable monomer that forms the binder resin of the surface layer in order to strengthen the protective layer and enhance the elastic deformation rate ([0024] and [0074]).  Furthermore, the metal oxide particles are taught to be present in the surface layer in an amount of 5 to 60 parts by volume based on 100 parts by volume of all monomers for forming the binder resin ([0168]).  As such, the content ratio of the monomers forming the binder resin to the metal oxide particles is 0.67 to 19 (95 parts monomers/5 parts metal oxide = 19 to 40 parts monomers/60 parts metal oxide = 0.67).  Therefore, as Ueda teaches that adding polymerizable metal oxide particles to a protective layer of a photoreceptor improves the strength and elastic deformation rate of said layer, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the reactive metal oxide particles of Ueda in the protective surface layer of Copending Application ’733.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Application No. 16/894,977 (Notice of Allowance Issued, but Patent Number not yet assigned) in view of Ueda et al. (US PGP 2018/0024450).  Application ’977 does not, however, teach the use of melamine or acrylic particles.   Ueda teaches a photoreceptor comprising a photosensitive layer and a surface protective layer formed thereon (Abstract).  The surface layer is taught to include the product of a cured composition comprise a polymerizable compound and a reactive metal oxide.  The metal oxide particle is taught to be zinc oxide, tin oxide or titanium oxide ([0068]) and is further taught to be surface modified with a reactive organic group ([0072]).  The reactive organic group is taught to be an acryloyl or methacryoyl group ([0074-112]).  The reactive organic group is taught to react with the polymerizable monomer that forms the binder resin of the surface layer in order to strengthen the protective layer and enhance the elastic deformation rate ([0024] and [0074]).  Furthermore, the metal oxide particles are taught to be present in the surface layer in an amount of 5 to 60 parts by volume based on 100 parts by volume of all monomers for forming the binder resin ([0168]).  As such, the content ratio of the monomers forming the binder resin to the metal oxide particles is 0.67 to 19 (95 parts monomers/5 parts metal oxide = 19 to 40 parts monomers/60 parts metal oxide = 0.67).  Therefore, as Ueda teaches that adding polymerizable metal oxide particles to a protective layer of a photoreceptor improves the strength and elastic deformation rate of said layer, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the reactive metal oxide particles of Ueda in the protective surface layer of Copending Application ’977.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	03/22/2021